Judgment, Supreme Court, New York County (William Wetzel, J.), rendered November 19, 2001, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 8V2 years, unanimously affirmed.
After giving defendant a suitable opportunity to be heard, the court properly denied defendant’s motion to withdraw his guilty plea. The court, which was familiar with the plea proceedings, properly rejected defendant’s claim that he was under the influence of drugs at the time of the plea (see People v Bess, 299 AD2d 263 [2002]). The plea allocution record establishes that defendant was completely lucid and that he entered his plea knowingly, voluntarily and intelligently. Concur — Buckley, P.J., Nardelli, Sullivan, Rosenberger and Wallach, JJ.